Name: 82/33/EEC: Commission Decision of 17 December 1981 approving a programme for wine-making establishments in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-01-22

 Avis juridique important|31982D003382/33/EEC: Commission Decision of 17 December 1981 approving a programme for wine-making establishments in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 016 , 22/01/1982 P. 0039 - 0039*****COMMISSION DECISION of 17 December 1981 approving a programme for wine-making establishments in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (82/33/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 5 March 1981 the Government of Greece forwarded the programme for wine-making establishments; Whereas this programme relates to creating and improving facilities for producing, storing, packing and marketing wines with the aim of improving the quality of wine and increasing the production of a kind and quality guaranteeing good sales prospects both in Greece and in export markets; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the wine sector in Greece; whereas the schedule for implementation of the programme, does not exceed the time limit laid down in Article 3 (1) (g) of this Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for wine-making establishments pursuant to Regulation (EEC) No 355/77 communicated by the Government of Greece on 5 March 1981 is hereby approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 17 December 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.